DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibenedetto et al. (US 6,164,729, hereinafter “Dibenedetto) in view of Le et al. (US 2010/0122476, hereinafter “Lee”) as evidenced by Meschter (US 7,065,820). 
In regard to claims 1 and 5, Dibenedetto discloses a in-line skate wheel that has applied indicia to a part thereof [abstract]. The in-line skate wheel comprises a bladder 16 (col. 3 lines 1-50). The bladders can be used within the sole of an article of footwear (col. 6 lines 32-35). The bladder is fluid filled (col. 4 lines 44-55). The bladder comprises a first polymeric sheet (col. 4 lines 13-15). The bladder comprises indicia printed on the polymeric sheet (col. 5 lines 18-20).  The indicia are applied to the bladder through well known printing techniques (col. 5 lines 37-38). 
	Dibenedetto is silent with regard to the indicia being an etched feature.
	Le discloses a method of forming a decorated midsole element for article of footwear includes obtaining a decorated film having one or more graphic elements applied to the first surface of the film [abstract]. The graphic elements are applied to film via a laser etching process [0039].
	Dibenedetto and Le both disclose the application of graphic element onto a film that is used for sole of an article of footwear. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the laser etching process as disclosed in Le for the graphic element application of Dibenedetto motivated by the expectation of forming a bladder with a graphic element that resists heat generated within the wheel while skating (Dibenedetoo col. 5 lines 35-36).
	In regard to claim 2, modified Dibenedetto discloses that the etched feature comprises at least one of a protrusion from or a recess in the surface of the fluid-filled bladder [Le 0039].
	In regard to claim 3, modified Dibenedetto discloses that the laser etching process is preformed as disclosed in Meschter [0039]. Meschter discloses that the etched feature has a maximum depth into the first polymeric sheet of not more than about one-half of the first thickness (col. 7 lines 39-47).  
	In regard to claim 4, Dibenedetto discloses that the outer layer of bladder comprises a gas barrier layer (col. 4 lines 31-36). The gas barrier polymer is not compromised by the feature. 
	In regard to claim 5, 
	In regard to claim 6, Dibenedetto discloses that the bladder element has a curved portion wherein the indicia is featured (fig. 2).
	In regard to claim 7, Dibenedetto discloses that the first polymer sheet is colored (col. 4 lines 33-36) and can be applied to colored sheet (col. 6 lines 6-19). 
	In regard to claim 8, Dibenedetto discloses that the fluid filled bladder element has a peripheral seam that at least partially seals the sealable internal cavity (col. 4 lines 30-33). The indicia is spaced apart from the peripheral seam (fig. 2).
	In regard to claim 9, Dibenedetto discloses that the polymeric sheet comprises TPU and is an outer material (col. 4 lines 15-36).
	In regard to claims 10-11, Dibenedetto discloses that the bladder element is multilayer with a TPU layer and a second layer comprising a gas barrier layer (col. 4 lines 15-36).
	In regard to claim 14, Dibenedetto discloses that the bladder is filled to a pressure in the preferred range being between 25 psi to 35 psi (col. 4 lines 60-64) which is above ambient pressure.
	In regard to claim 15, Dibenedetto discloses a topcoat secured to the fluid-filled bladder element over the etched feature; and wherein the topcoat is substantially transparent so that the etched feature is exposed to view through the topcoat (col. 2 lines 10-22). 
	In regard to claim 16, Dibenedetto discloses that the bladder element can be used in the sole of footwear. However, Dibenedetto is silent with the footwear including at least one of a midsole or an outsole secured to the fluid-filled bladder element.
	Le discloses a midsole element having a decorated surface that is secured to a support element (bladder) [abstract and 0031].
	Dibenedetto both disclose an article of footwear that comprises a bladder. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the midsole secured to the support element of Le in the article of footwear of Dibenedetto motivated by the expectation of forming a midsole assembly that functions as the primary shock-attenuating and energy-absorbing component of the footwear [Le 0030].
	In regard to claim 17, modified Dibenedetto discloses that the etched feature is not covered by the at least one midsole so that the etched feature is exposed on the fluid-filled bladder element (support element 34) [Le fig. 1].
	In regard to claim 18, Dibenedetto discloses that the etched feature is exposed on the side of the fluid-filled bladder element [Fig. 2].
	In regard to claim 19, modified Dibenedetto discloses that the fluid-filled bladder element (support element 34) is disposed with the etched feature in a heel region of the article of footwear [Le Fig. 1]. 
	In regard to claim 20, modified Dibenedetto discloses that the support element 34 (Le) that comprises the etched feature of Dibenedetoo is in a midfoot region of the article of footwear (Le fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dibenedetto et al. (US 6,164,729, hereinafter “Dibenedetto) in view of Le et al. (US 2010/0122476, hereinafter “Lee”) as evidenced by Meschter (US 7,065,820) in view of Bonk et al. (US 6,203,868, hereinafter “Bonk”).
In regard to claims 12-13, modified Dibenedetto discloses an article that comprises a fluid-filled bladder element including a second layer of a gas barrier polymer as previously discussed. Dibenedetto is silent with regard to the gas barrier polymer being ethylene vinyl alcohol copolymer. 
Bonk discloses a barrier membrane that includes a barrier layer that comprises a blend of one or more polyester polyol and one or more copolymers of ethylene and vinyl alcohol (abstract). The gas transmission rate for nitrogen is 10 cubic centimeters per square meter per atmosphere per day (col. 5 lines 21-31). The barrier membrane has a composite structure wherein the outer layer is formed of a flexible resilient elastomeric material and an inner layer of a barrier material (col. 10 lines 47-56). The barrier membrane is used as a fluid filled bladder in articles of footwear (col. 15 lines 35-45).
Modified Dibenedetto and Bonk both disclose bladder elements with a second layer of a gas barrier polymer. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the gas barrier blend that comprises ethylene vinyl alcohol copolymer to provide a gas transmission rate for nitrogen is 10 cubic centimeters per square meter per atmosphere per day as disclosed by Bonk as the gas barrier polymer of modified Dibenedetto motivated by the expectation of forming a bladder element that has good resistance to gas transmission (Bonk col. 1 lines 62-67). 
	
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782